Exhibit 10.1

 

THE SEIBELS BRUCE GROUP, INC.

STOCK OWNERSHIP BONUS PROGRAM

 

1.             PURPOSE OF THE PROGRAM

 

This Program shall be known as The Seibels Bruce Group, Inc. Stock Ownership
Bonus Program.  The purpose of the Program is to motivate the Company’s managers
and align their interests with those of the Company and its shareholders. 
Satisfaction of these guidelines is necessary in order to be awarded Bonus
Compensation.

 

2.             DEFINITIONS

 

2.1                                 Definitions.  Wherever the following
capitalized terms are used in this Program they shall have the meanings
specified below.

 

a.                                       “Annual Guideline Target” means the
number of shares of Common Stock that a Participant is required to acquire and
hold under the Ownership Guidelines at the end of a particular Program Year,
determined as a percentage of the Cumulative Guideline Target applicable to the
Participant (with the number of shares rounded to the nearest whole share).

b.                                      “Annual Strategic Plan” means, for any
Program Year, the projected Net Income target for the Company, as approved by
the Board.

c.                                       “Base Salary” means the annual base
salary of the Participant as in effect on the last day of any applicable Program
Year.

d.                                      “Board” means the Board of Directors of
the Company.

e.                                       “Bonus Compensation” means, for any
Program Year, for any Manager that is participating in the Program, any annual
bonus amount designated by the Committee for purposes of the Program that is
earned by such Manager during the Program Year under the Program (and payable in
the following Program Year).

f.                                         “Committee” means the Compensation
Committee of the Board.

g.                                      “Common Stock” means the common stock of
the Company, par value $1.00 per share.

h.                                      “Company” means The Seibels Bruce Group,
Inc., a South Carolina corporation.

i.                                          “Cumulative Guideline Target” means
the aggregate Fair Market Value of the Common Stock that the Participant is
required to acquire and hold under the Ownership Guidelines at the end of the
time period applicable under the Ownership Guidelines for satisfaction of all
requirement thereunder (with the number of shares rounded to the nearest whole
share)

j.                                          “Effective Date” means the Effective
Date of this Program, as defined in Section 6.1 hereof.

k.                                       “Employee” means any person who the
Committee determines to be an employee of the Company or any Subsidiary.

l.                                          “Fair Market Value” of a share of
Common Stock as of a given date means the average closing sales price of the
Common Stock on the Over the Counter Board as reflected on the composite index
on the 10 trading days immediately preceding the date as of which Fair Market
Value is to be determined.  If the Common Stock is not listed on the Over the
Counter Board on the date as of which Fair Market Value is to be determined, the
Committee shall determine if good faith the Fair Market Value in whatever manner
it considers appropriate.

m.                                    “Manager” means an Employee who the Chief
Executive Officer, in his sole discretion, determines to be a manager of the
Company or any Subsidiary eligible to participate in the Program.

n.                                      “Net Income” means, for any applicable
Program Year, the aggregate of all amounts which, in accordance with generally
accepted accounting principles, would be included as net income (or net loss) on
a consolidated statement of income of the Company and its subsidiaries,
including a reserve for Bonus Compensation, for such period.

o.                                      “Ownership Guidelines” means the stock
ownership guidelines for Managers of the Company adopted by the Committee for
purposes of the Program, as may be amended by the Committee from time to time. 
The Ownership Guidelines, as currently in effect, are attached hereto as Exhibit
A.

p.                                      “Participant” means a Manager who is
eligible to receive Bonus Compensation.

q.                                      “Program” means The Seibels Bruce Group,
Inc., Stock Ownership Bonus Program as set forth herein, as it may be amended
from time to time.

r.                                         “Program Year” shall mean any
calendar year in which the Program is in effect.

s.                                       “Subsidiary” means an entity that is
wholly owned, directly or indirectly, by the Company, or any other affiliate of
the Company that is so designated, from time to time, by the Committee.

 

--------------------------------------------------------------------------------


 

3.             ADMINISTRATION OF THE PROGRAM

 

3.1                                 Committee Members.  The Program will be
administered by the Committee.  The Committee may exercise such powers and
authority as may be necessary or appropriate for the Committee to carry out its
functions as described in the Program.  No member of the Committee will be
liable for any action or determination made in good faith by the Committee with
respect to the Program.

3.2                                 Committee Authority.  The Committee has
discretionary authority to interpret the Program, to make all factual
determinations under the Program, and to determine the terms and provisions of
the Bonus Compensation.  The Committee has authority to prescribe, amend, and
rescind rules and regulations relating to the Program.  All interpretations,
determinations, and actions by the Committee will be final, conclusive, and
binding upon all parties.

3.3                                 Discretionary Adjustments.  The Committee
retains the discretion to make adjustments from time to time in the Ownership
Guidelines and the degree of achievement of the Ownership Guidelines that is
applicable to any Participant.  The basis for making such an adjustment shall
include, but shall not be limited to (i) unforeseen circumstances or unusual
events that result in less than full Bonus Compensation being paid for a Program
Year and (ii) financial or other personal hardship where fairness and equity
would warrant adjustments.

 

4.             PARTICIPATION

 

4.1                                 Participation.  The Chief Executive Officer,
in his discretion, will select members of management that are eligible to
participate in the Program.  Any participant who has not achieved his Cumulative
Guideline Target as of the end of any Program Year in accordance with the
Ownership Guidelines will not be eligible to receive Bonus Compensation for such
Program Year.

4.2                                 Bonus Compensation Program.  The Bonus
Compensation Program will pay Bonus Compensation to Managers to the extent that
the Company’s Net Income for any applicable Program Year exceeds the Annual
Strategic Plan.  Of the Net Income in excess of the Annual Strategic Plan,
one-half of that amount will be placed in a profit sharing pool.  The Chief
Executive Officer will receive Bonus Compensation equal to twenty-five percent
of the aggregate bonus pool or 125% of his Base Salary whichever is less.  The
Committee hereby delegates such authority as is necessary for the Chief
Executive Officer to distribute the remainder of the profit sharing pool as
Bonus Compensation to the Managers as determined in his sole discretion.  No
Participant will receive Bonus Compensation greater than 125% of his or her base
salary.  All Bonus Compensation will be subject to applicable tax and other
withholding, and the Bonus Compensation after such withholdings will be paid in
cash.  All Bonus Compensation for any applicable Program Year will be paid in
March following such Program Year.  To receive Bonus Compensation, Participants
must be employed on the date Bonus Compensation is paid.  The Chief Executive
Officer will determine the exact date of payment of Bonus Compensation after
giving consideration to payroll periods and finality of the prior years’
financial statements as first published by the Company for the applicable
Program Year.

 

5.             GENERAL PROVISIONS

 

5.1                                 No Assignment or Transfer; Beneficiaries. 
Awards under the Program shall not be assignable or transferable, unless
otherwise allowed by the Committee in its sole discretion.

5.2                                 Employment or Service.  Nothing in the
Program, shall confer upon any Participant the right to continue in the capacity
in which he is employed by or otherwise serves the Company or any Subsidiary.

5.3                                 Tax Withholding.  The Participant shall be
responsible for payment of any federal, state and local taxes or similar charges
required by law to be withheld from any Bonus Compensation, which shall be paid
by the Participant at the time that taxable income is recognized with respect to
the Bonus Compensation.

5.4                                 Program Binding on Successors.  The Program
shall be binding upon the Company, its successors and assigns, and the
Participants, his heirs, administrators, estate, permitted transferees and
beneficiaries.

5.5                                 Construction and Interpretation.  Whenever
used herein, nouns in the singular shall include the plural, and the masculine
pronoun shall include the feminine gender.  Headings of Articles and Sections
hereof are inserted for convenience and reference and constitute no part of the
Program.

5.6                                 Severability.  If any provision of the
Program shall be determined to be illegal or unenforceable by any court of law
in any jurisdiction, the remaining provisions hereof and thereof shall be
severable and enforceable in any other jurisdiction.

5.7                                 Governing Law.  The validity and
construction of this Program shall be governed by the laws of the State of South
Carolina.

 

6.             EFFECTIVE DATE, AMENDMENT AND TERMINATION

 

5.8                                 Effective Date.  The Effective Date of the
Program shall be the date of adoption of the Program by the Board.

5.9                                 Amendment and Termination.  The Board may
from time to time and in any respect, amend or modify or terminate the Program.

 

2

--------------------------------------------------------------------------------


 

Appendix A

 

THE SEIBELS BRUCE GROUP, INC.

STOCK OWNERSHIP GUIDELINES

 

1.             PREAMBLE

 

The following sets forth the Stock Ownership Guidelines that have been
established by The Seibels Bruce Group, Inc., (the “Company”) for managers of
the Company that are eligible to participate in The Seibels Bruce Group, Inc.
Stock Ownership Bonus Program (the “Program”).  The purpose of the Program is to
provide an incentive to the Company’s managers and align their interests with
those of the Company and its shareholders.  The Ownership Guidelines operate
together with, and are made a part of, the Program to provide a means of
acquiring and retaining such stock ownership.

 

2.             DEFINITIONS

 

The following capitalized terms as used herein shall have the meanings specified
below.  All other capitalized terms used herein, unless expressly defined, shall
have the meanings ascribed to them in the Program.

 

(a)              “Guideline Period” means the seven-year period commencing on
either (a) January 1, 2002, or (b) January 1st of the year in which
Participation begins, whichever is sooner.

(b)             “Guideline Stock” means, for any Participant, (a) Common Stock
registered in the name of the Participant, or beneficially owned by the
Participant, or (b) Common Stock allocable to the Participant’s individual
account under the South Carolina Insurance Company Employees’ Profit-Sharing
Savings Plan.

 

3.             CUMULATIVE GUIDELINE TARGETS

 

Participants of the Program are required to hold shares of Guideline Stock
having an aggregate Fair Market Value equal to the Cumulative Guideline Target
for such participant as of the end of the Guideline Period, and at the end of
each calendar year thereafter.  The Cumulative Guideline Target equals 100% of
the Participant’s Base Salary.

 

4.             ANNUAL GUIDELINE TARGETS

 

Participants are required to hold shares of the Guideline Stock having an
aggregate Fair Market Value equal to the Annual Guideline Target as of the end
of each Program Year during the Guideline Period.  For purposes hereof, only
Guideline Stock that satisfies the Holding Period shall be considered in
determining whether the Annual Guideline Target has been satisfied.

 

The Annual Guideline Targets for Participants are as follows:

 

End of Program Year

 

Annual Guideline Target

First Year of Eligibility to Participate

 

None

1

 

10% of Cumulative Target

2

 

25% of Cumulative Target

3

 

45% of Cumulative Target

4

 

65% of Cumulative Target

5

 

80% of Cumulative Target

6

 

100% of Cumulative Target

 

5.             AMENDMENTS AND ADJUSTMENTS

 

The Committee reserves the right to amend or modify the Ownership Guidelines set
forth herein at any time and in whatever manner they deem appropriate, without
requirement of notice to or consent from any affected Participant.  The
Committee has the discretionary authority to make adjustments to the Ownership
Guidelines as applied to individual Participants for purposes of the Program.

 

3

--------------------------------------------------------------------------------